DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on August 4, 2022 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 Aug 2022 has been entered. 

Claims 1-5, 7-8, 21, and 23-28 are allowable. Claims 9-14, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I to III, as set forth in the Office action mailed on March 10, 2021, is hereby withdrawn and claims 9-14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-5, 7-14, 21, and 23-28 are currently pending wherein claims 1-5, 7-8, 21, and 23-28 read on an additively manufactured article stabilizing method, claims 9-13 read on a liquid resin for additively manufacturing an article, and claim 14 reads on an automotive article.

Allowable Subject Matter
Claims 1-5, 7-14, 21, and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest reference: Hirade et al (US 2016/0257831).

Summary of claim 1:
An additively manufactured article stabilizing method comprising:
prior to polymerization, adding a radiation-activated stabilizing composition including 
(i) a light stabilizer component based on one or more hindered amine light stabilizers, 
(ii) a light screener component that does not absorb light at the wavelength of polymerization and/or cure and is different than the light stabilizer component, 
(iii) and an antioxidant to a liquid resin capable of free radical polymerization;
forming the article from the liquid resin, layer by layer, using radiation such that the stabilizing composition does not stabilize the liquid resin but the formed article; and
neutralizing free radicals generated during a degradation process initiated by exposure of
the article to additional radiation post-cure, wherein the article is a component of a vehicle.

Summary of claim 9:
A liquid resin for additively manufacturing an article, the liquid resin comprising: 
(A) light stabilizer(s) based on one or more hindered amine light stabilizers (HALS); 
(B) reactive diluent(s) and/or 
(C) solvent(s); 
(D) photoinitiator(s);
(E) antioxidant(s); and 
(F) UV light screener(s) that are different than the light stabilizer; 
wherein the liquid resin is to be polymerized by radiation and (A) remains in an unreacted state during the polymerization and cure of the article wherein the article is a component of a vehicle.

Summary of claim 14:
An automotive article comprising:
stratified layers defining the automotive component comprising slow-acting compounds configured to neutralize free radicals generated during a degradation process initiated by exposure of the article to radiation post-manufacturing such that the slow-acting compounds are incorporated in the stratified layers through the article and light screeners that absorb light in the wavelengths is less than about 370 nm, 10 to 400 nm, 100 to 400 nm, or 295 to 400 nm such that it does not screen or absorb UV light in the wavelengths of a UV radiation used for the polymerization and/or cure process.

Hirade teaches an active energy ray curable composition (title) that is cured in layers (abstract figure 0097) in an additive manufacturing process (0097) and used for making panels for vehicles (0099).  Hirade teaches the composition to contain antioxidants and ultraviolet absorbents (0078) and organic solvents (0083).  Hirade teaches the process to include irradiating the layers upon application followed by further irradiation (0097).  However, Hirade does not teach the claimed additively manufactured article stabilizing method wherein the method uses a radiation stabilizing composition that includes a light stabilizer based on one or more hindered amine light stabilizers, wherein the composition contains a light screener that does not absorb at the wavelength of the polymerization and/or cure.

In light of the above discussion, it is obvious that the pending claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763